DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
Identifying interference by determining one or more intensity values for one or more pixels included in the sensor; comparing the intensity values to at least one intensity threshold value; and detecting the interference if a predetermine number of intensity values exceeds the intensity threshold value is well known in the art.
Using compass in the radar sonar and Lidar devices is well known in the art.

Election/Restrictions
Applicant’s election without traverse of 10-17 in the reply filed on 10/07/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AKASU DE 19523528 A1.
Regarding claim 10 Akasu teaches
10. (Original) An apparatus, comprising: 
an illuminator; (abstract LIDAR)
a sensor; (Abstract LIDAR)
a processor, operatively coupled to the sensor and the illuminator, the processor configured to: detect interference in one or more signals received by the sensor; and 3 (page 24 “The operation of such a distance measuring arrangement is described with reference to FIG. 20. Fig. 20 (a) shows the generation or occurrence of the instants of a clock pulse. Fig. 20 (b) shows a distance measuring period, and Fig. 20 (c) shows the incidence of stray light. When the interference detection device 5 measures the interference light S0 ( Fig. 20 (c)) which occurs between the times of a clock pulse CP, which is generated at intervals of Tc, and a distance measuring period TΦ ( Fig. 20 (b)), and then on Emits interference detection signal 
114560476.1 0067314-01900change the timing of an illumination signal of the illuminator as a result of detecting the interference.   (page 24 “The operation of such a distance measuring arrangement is described with reference to FIG. 20. Fig. 20 (a) shows the generation or occurrence of the instants of a clock pulse. Fig. 20 (b) shows a distance measuring period, and Fig. 20 (c) shows the incidence of stray light. When the interference detection device 5 measures the interference light S0 ( Fig. 20 (c)) which occurs between the times of a clock pulse CP, which is generated at intervals of Tc, and a distance measuring period TΦ ( Fig. 20 (b)), and then on Emits interference detection signal AL, the interference avoidance device 9 delays, according to the interference detection signal AL, the time of generation of the next clock pulse of the clock pulse generator 1 from a time Tcp1 to a time Tcp2 by a predetermined time τ ( FIG. 20 (a)).”)

11. (Original) The apparatus of claim 10, wherein the interference is caused by an illumination signal emitted by an active illumination device.  (Does not matter Art by Akasu measures any type of interference and hence it will measure interference by active device too)

15. (Original) The apparatus of claim 10, wherein the illumination signal is periodic.(fig. 20)


16. (Original) The apparatus of claim 10, wherein the processor is further configured to advance or retard the timing of the illumination signal.  (fig. 20 abstract)


17. (Original) The apparatus of claim 10, wherein the processor is configured to select a start time for the illumination signal by applying a randomizing function to a predetermined value associated with the apparatus.(abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akasu in view of Official Notice.
Regarding claim 12 Akasu does not teach 
12. (Original) The apparatus of claim 10, wherein the processor is configured to detect the interference by: determining one or more intensity values for one or more pixels included in the sensor; comparing the intensity values to at least one intensity threshold value; and detecting the interference if a predetermine number of intensity values exceeds the intensity threshold value.  
Although Akasu does not explicitly teach limitation above it is well known technique to detect the interference and therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Akasu with teaching by Official notice in order to detect interference as required by Akasu.

Regarding claim 13 Although Akasu does not teach
13. (Original) The apparatus of claim 10, further comprising: a compass means.  
It will be obvious to place compass on the lidar or radar devices in order to detect the orientation of the illumination.

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645